ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-114, concluding that CAROLYN E. ARCH of NEWARK, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.15 (negligent misappropriation of client funds), RPC 1.15(d) (failure to maintain records as required by Rule 1:21-6), RPC 8.1(a) (knowingly making a false statement of material fact), and Rule 1:21-6 (attorney recordkeeping);
*264And the Disciplinary Review Board having further concluded that respondent should be required to practice under supervision for a period of one year;
And respondent having failed to appear on the return date of the Order to Show Cause issued in this matter;
And respondent having sought and received two extensions of time to file a brief in this matter and thereafter having failed to file a brief;
And the Court having determined that a term of suspension is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that CAROLYN E. ARCH is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 5, 2004; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.